DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 9-11 and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance: in the examiner’s opinion, it would not be obvious to implement a semiconductor device which comprises a layer of semiconductor having a first face and a second face opposite to the first face with the first face being provided with a trench, a gate electrode provided in the trench, an insulating layer provided in the trench for insulating the layer of semiconductor and the gate electrode from each other, such that the layer of semiconductor includes a first semiconductor layer of a first conductivity type, and a second semiconductor layer of a second conductivity type opposite to the first conductivity type, the second semiconductor layer being generally closer to the first face than is the first semiconductor layer, such that the trench extends through the second semiconductor layer and reaches the first semiconductor layer, such that the second semiconductor layer includes a close portion close to the second face of the layer of semiconductor; and a sublayer disposed farther from the second face of the layer of semiconductor than is the close portion, the second semiconductor layer includes a channel region formed along the trench and in contact with the first semiconductor layer, with the close portion and the trench being spaced apart from each other so that an upper interface of the close portion is at a same or substantially same height with a lower interface of the channel region, and the layer of semiconductor further comprises a semiconductor region of the second conductivity type, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817